UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 99-6440

ENRIQUE ALFONSO GAYLE,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 99-6441
ROBERTO SPALDING, a/k/a Pepito,
a/k/a Pops,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of Virginia, at Norfolk.
J. Calvitt Clarke, Jr., Senior District Judge.
(CR-90-105, CA-97-417, CA-97-418-2)

Submitted: September 30, 1999

Decided: October 21, 1999

Before WILKINS and HAMILTON, Circuit Judges,
and PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Dismissed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Enrique Alfonso Gayle, Roberto Spalding, Appellants Pro Se. Laura
Marie Everhart, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Enrique Gayle and Roberto Spalding appeal the district court's
denials of their 28 U.S.C.A. § 2255 (West Supp. 1999) motions and
their motions to supplement the same. We deny certificates of
appealability and dismiss.

Appellants contend that the district court erred in denying their
motions to supplement, asserting that under Fed. R. Civ. P. 15(a),
they are entitled to amend their pleadings once as a matter of right.
Initially, we note that Rule 12 of the Rules Governing Section 2255
Motions states:

          If no procedure is specifically prescribed by these rules, the
          district court may proceed in any lawful manner not incon-
          sistent with these rules, or any applicable statute, and may
          apply the Federal Rules of Criminal Procedure or the Fed-
          eral Rules of Civil Procedure, whichever it deems most
          appropriate, to motions filed under these rules.

(emphasis added).

Rule 15(a) of the Federal Rules of Civil Procedure, which Appel-
lants contend should apply, states that "a party may amend the party's
pleading once as a matter of course at any time before a responsive

                    2
pleading is served or, if the pleading is one to which no responsive
pleading is permitted and the action has not been placed upon the trial
calendar." Fed. R. Civ. P.15(c), however, specifies that an amendment
of a pleading relates back to the date of the original where "the claim
or defense asserted in the amended pleading arose out of the conduct,
transaction, or occurrence set forth or attempted to be set forth in the
original pleading." Fed. R. Civ. P. 15(c)(2).* Accordingly, to the
extent that Appellants' supplemental motions sought to raise new
claims, we conclude that the district court did not abuse its discretion
under Rule 12 of the Rules Governing Section 2255 Motions in deny-
ing Appellants' motions to supplement. See United States v.
Craycraft, 167 F.3d 451, 456-57 (8th Cir. 1999) (finding that new
claims did not arise out of same conduct, transaction, or occurrence
and thus the claims could not relate back).

To the extent that Appellants' motions sought only to clarify the
claims raised in their initial motions, we express no opinion on the
district court's denial of the motions to supplement because even if
the court had granted the motions, the claims would have been prop-
erly denied. As the district court and Government noted, one of
Gayle's claims was not raised on direct appeal and there was no
showing of the cause and prejudice necessary to allow review.
Another claim raised by both Appellants, involving a retroactive
amendment to the Sentencing Guidelines, is barred by the law of the
case doctrine as it was the subject of a separate motion which was
denied by the district court and affirmed on appeal. Yet another claim,
that the district court failed to make factual findings regarding the
amount of drugs properly attributable to each Appellant was litigated
on direct appeal and resolved against Appellants. Accordingly, it may
not be relitigated in a collateral proceeding absent an intervening
change in the law warranting reconsideration which Appellants do not
demonstrate. See Davis v. United States, 417 U.S. 333, 342 (1974).
Finally, although both Appellants claimed that they received ineffec-
tive assistance of counsel when their attorney did not argue against a
four-point enhancement based on a leadership role in the conspiracy,
they have not demonstrated prejudice in regard to this claim. See
Strickland v. Washington, 466 U.S. 668 (1984).
_________________________________________________________________
*Although Rule 15(c) specifies two other times at which an amend-
ment will relate back, they are not applicable to Appellants' cases.

                    3
Accordingly, we agree with the district court's denial of Appel-
lants' § 2255 motions. We therefore deny certificates of appealability
and dismiss the appeals. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

DISMISSED

                    4